NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3833-14T1

SHAWN JULY,

        Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

        Respondent.

___________________________

              Submitted January 25, 2017 – Decided            April 5, 2017

              Before Judges Simonelli and Gooden Brown.

              On appeal from the New Jersey Department of
              Corrections.

              Shawn July, appellant pro se.

              Christopher S. Porrino, Attorney               General,
              attorney for respondent (Lisa A.               Puglisi,
              Assistant Attorney General, of                 counsel;
              Christopher C. Josephson, Deputy               Attorney
              General, on the brief).

PER CURIAM

        Shawn July, an inmate previously incarcerated at the New

Jersey State Prison (NJSP), appeals from the October 29, 2014

final agency decision of the New Jersey Department of Corrections
(DOC), which continued his placement in involuntary protective

custody (IPC).1     Having considered the arguments and applicable

law, we affirm.

     July is serving a sentence of twenty-two years, six months

and thirteen days of imprisonment, with a seventeen-year period

of parole ineligibility, for aggravated manslaughter, weapons and

drug offenses.      According to the DOC, July is a member of a

Security   Threat   Group   (STG).2   On   March    12,   2013,     while

incarcerated at East Jersey State Prison in Rahway, July stabbed

another inmate in the neck with a shard of glass. An investigation

by the Special Investigations Division (SID) revealed that the

assault was precipitated by a gang dispute.        That same day, July

was transferred from East Jersey State Prison to NJSP in Trenton.


1
  On December 13, 2016, the DOC transferred July to the State
Correctional Institution in Camp Hill, Pennsylvania, pursuant to
the Interstate Corrections Compact (the Compact), N.J.S.A. 30:7C-
1 to -12. As codified, the Compact "empowers New Jersey to enter
into contracts with other states 'for the confinement of inmates
on behalf of a sending state in institutions situated within
receiving states.'" Van Winkle v. N.J. Dep't of Corr., 370 N.J.
Super. 40, 45 (App. Div. 2004) (quoting N.J.S.A. 30:7C-4(a)).
Following his transfer, the State filed a motion to dismiss the
appeal, arguing that since July was no longer in protective custody
in New Jersey, his appeal was moot.        In an order entered on
February 14, 2017, we denied the State's motion.
2
  A STG is a group of inmates who pose "a threat to the safety of
the staff, other inmates, the community or causes damage to or
destruction of property, or interrupts the safe, secure and orderly
operation of the correctional facility(ies)." N.J.A.C. 10A:1-2.2.


                                  2                               A-3833-14T1
     July was placed in prehearing IPC the following day after a

SID investigator received information that he had acted against

the etiquette of the STG, bringing a negative light to himself and

others.    The investigator determined that IPC was warranted to

ensure    July's   safety   and   the       security   of   the   institution.

Accordingly, the DOC continued July's placement in IPC pending

additional investigation by SID.3             Following reviews of July's

status by the Institutional Classification Committee (ICC) on

March 26, 2013, September 30, 2013, and May 5, 2014, July's

placement in IPC was continued.

     On August 12, 2014, the DOC served July with a "Notice of

Protective Custody Hearing – Involuntary" pursuant to N.J.A.C.

10A:5-5.2(c)4 notifying him of his upcoming IPC hearing before a

Disciplinary Hearing Officer (DHO).            At the hearing conducted on

September 3, 2014, July was afforded counsel substitute and the



3
   N.J.A.C. 10A:5-5.1(c) provides that prehearing protective
custody "shall be used when necessary in order to conduct an
investigation. . . . [T]he Administrator or designee shall gather
facts, information and available documentation to support or
reject the placement and shall order such additional investigation
as is deemed necessary for a clear understanding of the case."
4
  N.J.A.C. 10A:5-5.2(c) provides that "[a] copy of Form 146-II
[Notice of Protective Custody Hearing – Involuntary] shall be
given to the inmate at least 24 hours prior to the in-person
hearing."



                                        3                              A-3833-14T1
opportunity to obtain and submit five witness statements from

fellow inmates as well as other documentary evidence.                           July

testified that there were no threats warranting his placement in

IPC   and    argued     that   the   length    of   time   between    his   initial

placement and the hearing violated his due process rights.

      The DHO relied on a confidential report5 prepared by the SID

on May 8, 2014,6 detailing its investigation.               The hearing officer

noted that the evidence July provided failed to contradict the

SID's findings.          Specifically, the DHO determined that July's

witness statements were "vague" and did "not assist" his position.

Based on the SID's confidential report, the DHO concluded that

July's continued placement in IPC "is warranted to ensure [his]

safety and the security of the institution." The DHO also referred

July's      case   to   the    ICC   for   a   possible    transfer   to    another

institution where he can remain in the general population.




5
  We do not discuss the contents of the confidential report at
length here in order to preserve its confidentiality.
6
  In response to July's objection to the delay in preparing the
report, the DHO noted that, while the evidence is clear that the
SID did not prepare the report within the prescribed time frame,
there was no prejudice to July because the hearing was non-
punitive.     Under N.J.A.C. 10A:5-5.2(i), "[i]nmates placed
involuntarily in Prehearing Protective Custody shall receive a
hearing within 20 business days after receipt of the notice, unless
there are exceptional circumstances, unavoidable delays or
reasonable postponements."

                                           4                                A-3833-14T1
      Thereafter,    July   filed    an    administrative   appeal      of   his

placement in IPC to the administrator of the NJSP.             On October 29,

2014, the administrator affirmed July's placement in IPC.                    The

administrator noted that the hearing complied with N.J.A.C. 10A:5-

5.2, governing procedures for involuntary placement in protective

custody, and "[a] review of all documentation support[ed] [July's]

placement into this status."         This appeal followed.

      On appeal, July argues that his placement in IPC violated his

substantive and procedural due process rights.              He also asserts

that there is insufficient credible evidence to support the DOC's

decision to continue his placement in IPC.           We disagree.

      The scope of our review of a final agency decision is strictly

limited.    In re Taylor, 158 N.J. 644, 656 (1999).            When reviewing

an   agency's   decision,     we   consider   whether:   (1)     the   agency's

decision violates the New Jersey Constitution or the Constitution

of the United States; (2) "the agency's action violates express

or   implied    legislative    policies;"     (3)   there   is    substantial

evidence to support the findings of fact upon which the decision

is based; and (4) "in applying the legislative policies to the

facts, the agency clearly erred in reaching a conclusion that

could not reasonably have been made on a showing of the relevant

factors."      Brady v. Bd. of Review, 152 N.J. 197, 210-11 (1997)



                                       5                                A-3833-14T1
(quoting George Harms Constr. Co. v. N.J. Tpk. Auth., 137 N.J. 8,

27 (1994)).

     It is well settled that decisions of administrative agencies

carry with them a presumption of reasonableness. Newark v. Natural

Res. Council, 82 N.J. 530, 539, cert. denied, 449 U.S. 983, 101

S. Ct. 400, 66 L. Ed. 2d 245 (1980).       Accordingly, "[a]n appellate

court ordinarily will reverse the decision of an administrative

agency only when the agency's decision is 'arbitrary, capricious

or unreasonable or [] is not supported by substantial credible

evidence in the record as a whole."         Ramirez v. Dep't of Corr.,

382 N.J. Super. 18, 23 (App. Div. 2005) (alteration in original)

(quoting Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980)).

"'Substantial evidence' means 'such evidence as a reasonable mind

might accept as adequate to support a conclusion.'"            Figueroa v.

N.J. Dep't of Corr., 414 N.J. Super. 186, 192 (App. Div. 2010)

(quoting In re Pub. Serv. Elec. & Gas Co., 35 N.J. 358, 376

(1961)).    "The term has also been defined as 'evidence furnishing

a reasonable basis for the agency's action.'"              Ibid.   (quoting

McGowan v. N.J. State Parole Bd., 347 N.J. Super. 544, 562 (2002)).

     Applying these standards, we discern no reason to disturb the

DOC's decision to continue July's placement in IPC. The New Jersey

Legislature has declared, "incarcerated offender[s] should be

protected     from   victimization       within   [State     correctional]

                                     6                              A-3833-14T1
institution[s,]" N.J.S.A. 30:1B-3(c), and the DOC is responsible

for implementing this legislative mandate.                   N.J.S.A. 30:1B-3.

Where the DOC has fulfilled its statutory obligation to protect

an incarcerated offender by placing him in IPC, as here, its action

does not implicate due process principles applicable to certain

other disciplinary proceedings.            See Sandin v. Conner, 515 U.S.

472, 486, 115 S. Ct. 2293, 2301, 132 L. Ed. 2d 418, 431 (1995)

(holding that administrative segregation and protective custody

do not present "atypical, significant deprivation in which a State

might conceivably create a liberty interest.").

     Nevertheless, the DOC's regulations specify the conditions

of protective custody, N.J.A.C. 10A:5-5.6 to -5.19, as well as

procedures    governing   placement,       N.J.A.C.     10A:5-5.2      and     -5.3.

Inmates may be placed in protective custody on the recommendation

of the SID or correctional staff, or by order of a corrections

official.    N.J.A.C. 10A:5-5.1(a)(1), (3) and (4).               An inmate may

be placed in protective custody voluntarily or involuntarily,

N.J.A.C.     10A:5-5.1(a)(5)     and       (6),   but       an   inmate       placed

involuntarily    is   entitled   to    notice     and   a    hearing    before       a

disciplinary hearing officer, N.J.A.C. 10A:5-5.2.

     The hearing must conform to the procedures delineated in

N.J.A.C. 10A:5-5.2 and -5.3.          Pursuant to those provisions: (1)

the inmate is informed of all information relative to his placement

                                       7                                     A-3833-14T1
"with the exception of information designated confidential[,]"

N.J.A.C. 10A:5-5.2(j); (2) is afforded an opportunity to "present

any relevant evidence supporting or contesting placement . . .

[,]" N.J.A.C. 10A:5-5.2(d)(3); and (3) is entitled "to receive the

assistance of a counsel substitute[.]"                 N.J.A.C. 10A:5-5.2(g).        An

inmate placed in IPC may appeal the hearing officer's decision to

the prison administrator or his designee, N.J.A.C. 10A:5-5.3, and

is entitled to an in-person hearing once a year, or more often if

deemed necessary, N.J.A.C. 10A:5-5.4(b).

      Here, July argues that the hearing officer erred by relying

upon the uncorroborated SID report, and asserts that there is

insufficient evidence to support his placement in IPC.                        He also

contends     that    his    placement     was    not    in   accordance    with    the

administrative regulations and violated his due process rights.

We    are    satisfied      that   the    DOC     substantially        followed    the

regulations governing IPC placements, N.J.A.C. 10A:5-5.1 to -5.24,

and   the    hearing       officer's     final    decision     was     supported     by

sufficient credible evidence in the record.                     Specifically, the

SID's confidential report supports the determination that July

would   be    at    risk   of   serious    harm    if    placed   in    the   general

population, and protective custody was warranted to ensure his

safety and the security of the institution.                       Further, at his

hearing, July was advised of the reason for his placement, provided

                                           8                                  A-3833-14T1
counsel substitute, and was afforded an opportunity to testify and

present evidence contesting his placement.

     Affirmed.




                                9                          A-3833-14T1